Citation Nr: 0616479	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  94-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for post-traumatic left long thoracic 
neuropathy (formerly rated as brachial plexus trauma with 
ulnar neuropathy).

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for internal derangement of the left shoulder.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of post-traumatic synovitis with 
carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from September 1986 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appellant subsequently moved 
to an area served by the RO in Cleveland, Ohio.  The 
procedural posture of this case is detailed in the Board's 
June 1997 decision, a Joint Motion dated in June 1998, the 
Order of the United States Court of Appeals for Veterans 
Claims (Court) in June 1998, and the Board's remands of March 
1999, October 2003 and March 2005.


FINDINGS OF FACT

1.  The post-traumatic left long thoracic neuropathy is 
manifested by severe incomplete paralysis of the nerve, but 
has not resulted in paralysis of the radicular groups of 
nerves.  

2.  The internal derangement of the left shoulder does not 
limit motion of the arm to less than 25 degrees from the 
side.

3.  The residuals of post-traumatic synovitis with carpal 
tunnel syndrome of the left wrist are not productive of 
limitation of motion of the wrist and have not resulted in 
more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for post-traumatic left long thoracic neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 
8510, 8511, 8512, 8513, 8519 (2005).

2.  The criteria for an initial disability rating higher than 
20 percent for internal derangement of the left shoulder are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5201 (2005).

3.  The criteria for an initial disability rating higher than 
10 percent for residuals of post-traumatic synovitis with 
carpal tunnel syndrome of the left wrist are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5214, 5215, 8515 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Board finds that each of the four content requirements of 
a notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
has been fully satisfied.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
The communications, such as letters from the RO dated in June 
2001, May 2004 and March 2005 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
of March 2005 from the RO specifically advised him that he 
should submit any evidence in his possession that pertained 
to his claim.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided subsequent to 
the adjudication of his claims.  However, he was given the 
VCAA notice letter and an ample opportunity to respond, and 
he has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  The Board also notes that because the 
claims are being denied, any question as to the appropriate 
effective date for increased compensation is moot, and there 
can be no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


I.  Entitlement To An Initial Disability Evaluation In Excess 
Of 20 Percent
 For Post-Traumatic Left Long Thoracic Neuropathy (Formerly 
Rated As
 Brachial Plexus Trauma With Ulnar Neuropathy).

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 20 percent for his service-
connected long thoracic nerve disorder.  He asserts that the 
disorder causes severe impairment of the use of his arm.  The 
veteran's representative argues that the disorder should be 
rated by analogy to a muscle injury under Diagnostic Code 
5301.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent for the post-
traumatic left long thoracic neuropathy. 

In reaching this conclusion, the Board has considered the 
full history of the disorders.  Medical data compiled during 
the veteran's service discloses that the veteran was injured 
in a motor vehicle accident in August 1989.  The veteran 
later complained of an intermittent, sharp pain with a 
constant, dull ache.  He also complained of decreased 
strength in the left hand and wrist as well as stiffness in 
his elbow.  

In December 1991, the veteran was examined by service 
physicians, in connection with a medical board proceeding.  
The veteran's history of a motor vehicle accident in August 
1989 was noted, and it was indicated that since this accident 
the veteran had had problems with pain in the arm and 
shoulder, weakness to grip and some numbness in the arm 
involving the 3rd, 4th and 5th fingers.  It was also noted 
that the veteran had an EMG and a nerve conduction velocity 
study (NCS) done in July 1991 that was interpreted as normal, 
but that a follow-up EMG in November 1991 was interpreted as 
showing some denervation changes in the rhomboids, suggesting 
a brachial plexus injury.  Physical examination revealed full 
range of motion of the shoulder with a positive impingement 
sign, subacromial tenderness and some subacromial crepitus or 
circumduction.  No instability was demonstrated in the joint.  
The elbow, wrist and finger had full range of motion.  There 
was an old healed scar about the volar ulnar aspect of the 
arm that was somewhat tender to palpation, but Tinel's sign 
was negative.  There was tenderness over the dorsal carpus 
with no swelling in the wrist.  A Tinel's sign could not be 
elicited from the carpal tunnel, cubital tunnel or radial 
tunnel.  The veteran was found to have grossly normal grip 
strength, but dynamometry was again not performed.  The 
veteran reported altered sensation to light touch in the 
dorsal ulnar aspect of the forearm and upper arm from halfway 
down the triceps to the little finger.  X-rays of the 
cervical spine, left shoulder and left wrist were normal.

It was concluded that the veteran suffered from painful 
impingement syndrome in the shoulder, and a possible rotator 
cuff tear along with residual weakness and numbness of the 
left arm.  It was also indicated that the veteran had 
experienced a brachial plexus blunt trauma and some 
tenderness in the wrist, without any obvious instability or 
fracture.

On the veteran's initial VA examination in May 1992, the 
veteran related a history of a motor vehicle accident in 
service, and thereafter, complaints of pain in his left 
shoulder, a feeling of numbness in his left arm, weakness of 
his grip strength, and chronic pain and discomfort of his 
left wrist.  The veteran had current complaints of numbness 
in the forearm, weakness in the fingers and low grade 
shoulder discomfort which presented a problem to him working 
overhead.

On examination, the veteran was described as an alert 
individual in no acute distress.  Rotation of the neck was 
essentially normal, with findings of very minimal spasm and 
tenderness on the left.  Examination of the left shoulder 
showed flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees each.  There was 
some mild tenderness and crepitus over the acromioclavicular 
(AC) joint and, with resistance, some pain over the deltoids 
and the AC joint.  The veteran had positive reflexes in the 
upper extremity and his elbow had a full range of motion.  
There was negative Tinel's sign.  The veteran had diminished 
pinprick along the volar aspect of the forearm.  There was a 
well-healed scar present which was freely movable and 
nontender.  There was diminished grip strength on the left as 
compared to the right.

The veteran was found to be right-handed.  Left wrist 
dorsiflexion was to approximately 70 degrees, plantar flexion 
to approximately 75 to 80 degrees, and radial deviation 
approximately to 10 to 15 degrees.  Pronation and supination 
were unremarkable.  Possible low grade rotator cuff tear of 
the left shoulder, post-traumatic synovitis of the left 
wrist, and a history of a motor vehicle accident with 
brachial plexus injury with some residual numbness or loss of 
sensation in the lower aspect of the forearm, as well as some 
diminished grip strength was the diagnostic impression 
rendered.

A private examination of the veteran in May 1992 by Luis A. 
Loimil, M.D., found that the veteran had range of motion 
restriction of the cervical spine with 20 degrees of flexion 
and 20 degrees of hyperextension.  Tenderness on palpation of 
the spinous process of the cervical spine at the level of C6, 
C7 was reported.  There was no muscle spasm.  Examination of 
the left shoulder showed a full range of motion with pain.  
The veteran had numbness of the cutaneous branch of the 
forearm and a scar on the forearm that was well healed.  It 
was indicated that the veteran was neurologically intact.  
Grip was 80 pounds on the right and 61 pounds on the left.  
The pinch was 26 pounds on the right and 25 pounds on the 
left.  It was Dr. Loimil's impression that the veteran had 
sequela from a quite severe neck and left arm injury with 
residuals from injury to the brachial plexus on the left.  He 
noted that the laceration of the arm had improved well and 
that the synovitis of the wrist was improving.  However, the 
veteran had weakness of the affected arm which was compelling 
him to leave the military.  Dr. Loimil indicated that he did 
not believe the veteran needed any further medical treatment.  
He observed that it had been almost three years since his 
injury, and that he believed that the veteran remained with 
permanent residual disability, especially related to range of 
motion restriction of the cervical spine, and mainly 
residuals from a brachial plexus injury to the left arm.

On a June 1992 VA examination, the veteran's shoulder had 
flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees each.  There was 
some mild crepitus of the AC joint with range of motion 
testing.  With raising the arm over the head, there was some 
very mild tenderness along the deltoid.  Also, when the arm 
was held next to the trunk, and when the arm was rotated 
internally against resistance, there was some pain and 
discomfort which the examiner indicated was indicative of a 
possible low-grade internal rotator cuff tear.  The veteran's 
elbow had extension to 0 degrees and flexion to 140 degrees.  
The left wrist had dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees.  Ulnar deviation was to 45 degrees and 
radial deviation was to approximately 15 degrees.  Pronation 
was to 80 degrees and supination of the forearm was to 85 
degrees.  On the left forearm at the volar aspect, there was 
a well-healed, freely-movable, slightly tender scar.  There 
was somewhat decreased sensation to pinprick along the volar 
aspect.  Tinel's sign was negative.  The veteran was able to 
make a tight fist and was reported to have good grip, but 
grip on the left was diminished as compared to the right.  X-
rays of the shoulder and left arm were normal.  Probable low 
grade internal rotator cuff, residual paresthesia numbness of 
the left forearm secondary to trauma, and residual synovitis 
of the left wrist were the diagnostic impressions.  It was 
noted that the left wrist disorder was a residual due to 
either a brachial plexus trauma or due to a nerve entrapment.

Examination of the neck demonstrated flexion to 35 degrees, 
extension to 35 degrees, and side bending to 40 degrees, 
bilaterally.  There was rotation to 50 degrees, bilaterally.  
Minimal spasm and tenderness of the cervical musculature was 
noted.  X-rays of the cervical spine were normal.

VA examination for brachial plexus injury at this time 
recorded that the veteran complained of residual pain in his 
left shoulder, feelings of numbness at times in the left 
forearm, weakness of his grip strength and chronic pain and 
discomfort of the left wrist, especially if trying to hold or 
support a heavy object.  On objective examination, it was 
noted that the veteran had an injury of the brachial plexus 
with no malacia or lesions present.  Brachial plexus trauma 
with some residual paresthesia and numbness of the left 
forearm, paresthesia and feeling of weakness of 3rd, 4th and 
5th digits of the left hand was diagnosed.

VA studies in June 1992 were interpreted to reveal abnormal 
voltage reduction in the left ulnar nerve motor response just 
below the elbow, suggesting injury to the nerve at that 
location, and an abnormal EMG, demonstrating polyphasia in  
scattered muscles of the left shoulder and left hand.  These 
findings, considered chronic in nature, were indicated to be 
compatible with C5-6 brachial plexus injury, left ulnar nerve 
injury in the forearm, and post-traumatic left thoracic 
outlet syndrome (TOS).

The RO, by rating decision in November 1992, established 
service connection for brachial plexus injury with ulnar 
nerve neuropathy, left arm, rated 20 percent disabling; 
residuals, post-traumatic synovitis, left wrist, rated 10 
percent disabling, and internal derangement of the left 
shoulder and forearm scar, each rated noncompensably 
disabling.

VA outpatient treatment records compiled between March and 
December 1993 revealed the veteran presented with continuing 
complaints of pain involving the left hand, wrist and forearm 
in August 1993.  In December 1993, he was found on an EMG and 
nerve conduction study to have electrical findings which, 
when correlated to clinical findings, were suggestive of 
minimal entrapment of the left median nerve in the carpal 
tunnel.

In December 1993, the veteran appeared and offered testimony 
at the RO.  The veteran said that recent EMG testing had 
revealed carpal tunnel syndrome and that he had been 
prescribed a splint for his wrist to reduce pain.  The 
veteran also said that his wrist swelled up a lot and became 
stiff and painful.  He stated that, during episodes of 
swelling, he lost a lot of range of motion in his fingers and 
all of his grip strength.  The veteran testified that he had 
experienced a lot of pain centering around the trapezius, 
deltoid and rhomboid regions in the upper back and shoulder 
and in the base of his neck which radiated all through the 
top of his shoulder.  He indicated that this was a constant 
low grade pain which became more intense with moisture in the 
air, and was relieved somewhat by use of a TENS unit.  The 
veteran said he had no sensation "in the bottom of" his arm 
at all, except to deep palpation.

On a VA examination in November 1994, the veteran complained 
of continuing pain, numbness and weakness in the left arm 
with loss of function and use of the left arm at the wrist, 
elbow and shoulder.  He also complained of pain and limited 
range of motion of the neck.  On objective examination, range 
of motion of the left shoulder was limited to forward flexion 
90 degrees with pain continuing onto flexion to 110 degrees.  
Extension was to 0 degrees.  Rotation, internal and external, 
was to 90 degrees each with limited strength and pain.  
Abduction was limited to 90 degrees and pain continuing on 
through 120 degrees.  Adduction was normal at 0 degrees.  The 
left shoulder had some crepitation in it, and it was noted 
that the veteran experienced definite pain on trying to exert 
force through all range of motion of the left shoulder, both 
in flexion, abduction and backward extension.  The left elbow 
had full range of motion.  The left wrist was limited on 
extension to 60 degrees, palmar flexion 80 degrees, radial 
deviation 20 degrees, ulnar deviation 45 degrees, pronation 
80 degrees, and supination 85 degrees.  The veteran's other 
joints were examined and found to be normal.

Peripheral nerve evaluation revealed left arm sensory loss in 
C4, C5, C6, C7 and C8.  There was decreased strength in the 
anterior medial deltoid, biceps, triceps, extensor and flexor 
musculature of the left arm.  There was decreased gripping 
strength and decreased function of the musculature of the 
hands for abduction and adduction of the fingers and 
opposition and adduction of the left thumb.  Internal 
derangement of the left shoulder, rule out rotator cuff 
injury, and brachial plexus injury of the left arm with ulnar 
nerve entrapment were diagnosed.  The examiner noted that EMG 
studies of the left arm were needed to document carpal tunnel 
of the left hand and compartment syndrome of the left 
forearm.

The examiner further indicated that there was definite 
evidence of neurological damage to C4, C5, C6, C7 and C8 in 
sensation and probably in function, and in function of the 
musculature innervated by these nerves as well, involving the 
left anterior and medial deltoid, and biceps, triceps, 
extensor and flexor, and left musculature, left extensor 
flexor of the wrist, and left musculature of the hand.

In February 1995 the veteran underwent a left carpal tunnel 
release procedure.  On follow-up evaluation in April 1995, 
the veteran exhibited decreased motor power on the left 
(+4/5) involving finger flexion and abduction.  There was 
also decreased sensory perception over the left ulnar nerve 
distribution.  Deep tendon reflexes were +2 bilaterally.  The 
veteran's neck revealed limited range of motion in extension 
and lateroflexion.  A VA examiner in November 1995 reviewed 
the veteran's claims file and opined that the veteran's 
carpal tunnel syndrome of the left wrist was secondary to his 
service-connected left wrist injury residuals.

The RO, by rating decision in January 1996, expanded the 
veteran's service-connected left wrist injury residuals to 
include carpal tunnel syndrome and continued a 10 percent 
disability evaluation assigned for that disorder.

A VA radiology report dated in July 1997 shows that X-rays of 
the left shoulder were interpreted as showing a questionable 
subtle left clavicle-acromion separation versus artifact 
related to angle of projection.  

A VA medical treatment record dated in July 1998 shows that 
the veteran reported having a back injury and pain in the 
shoulder.  On examination, there was no deformity and 
movements were normal.  Motrin was prescribed.  Another VA 
record also dated in July 1998 indicates that the veteran had 
complaints of a flare up of pain and weakness in the left 
arm.  He also reported increased numbness and tingling in the 
left hand.  He stated that the strength was decreased in the 
left arm.  On examination there was tenderness in the 
cervical area.  Deep tendon reflexes were 1+ on the left and 
2+ on the right.  Strength was 4/5 on the left side, and 5/5 
otherwise.  

Outpatient medical treatment records from the Holzer Clinic 
show that the veteran has received treatment on a number of 
occasions.  An initial chiropractic evaluation dated in March 
1999 reflects that he reported complaints of left cervical, 
thoracic and left upper extremity discomfort.  He gave a 
history of being in a motor vehicle accident in 1989, and 
having had left brachial plexus neuropathy of the upper 
extremity.  He stated that nonsteroidal anti-inflammatories 
helped decrease his pain.  He described the pain as being 
dull, achy, stabbing, or jabbing depending on the type of 
activity.  He said that he had very limited motion of the 
left shoulder.  He stated that the pain had been getting 
progressively worse.  X-rays and an EMG in the past 
reportedly revealed medial ulnar nerve entrapment of the left 
shoulder, elbow and wrist.  On examination, the upper 
extremities muscles were 2+ bilaterally.  The brachial 
radialis reflex on the right was diminished compared to the 
left.  He had a positive maximal foraminal encroachment test 
and positive shoulder depressive test on the left side.  All 
other ortho/neuro testing was found to be negative.  On 
examination of the left shoulder, there was no edema or 
deformity.  Flexion was to 90 degrees, extension was to 50 
degrees, and abduction was to 90 degrees.  Adduction was to 
40 degrees, internal rotation was to 90 degrees, and external 
rotation was to 75 degrees.  The left shoulder was very 
limited in all motions.  The veteran reportedly was unable to 
perform a lot of the ortho/neuro testing due to inability to 
get into position for testing.  He did not have much 
adhesions in the left shoulder capsule.  The clinical 
diagnosis was cervical and thoracic segmental dysfunction 
with associated myofascitis left shoulder strain with atrophy 
from disuse of the musculature due to limited motion of left 
shoulder from MVA in 1989.  It was noted that he tolerated 
treatment well, and felt much looser post-treatment.  
Subsequent records from the same clinic show ongoing 
treatment for these complaints by both physician's and 
chiropractors.  The report of an MRI of the left shoulder 
performed in May 2001 shows that the impression was minimal 
hypertrophic changes at the acromioclavicular joint, 
otherwise negative MRI scan of the left shoulder

The report of a neurology examination conducted by the VA in 
December 1999 shows that the veteran reported having symptoms 
which began in August 1989 after a truck flipped over and his 
left arm became twisted out the window.  He said that he 
subsequently developed neck stiffness and pain, decreased 
left shoulder abduction, scapular wrist and elbow pain, and 
diminished sensation in the medial forearm and digits three 
through five.  The veteran underwent a left carpal tunnel 
syndrome release in 1995 with improvement in left wrist pain.  
Otherwise, he felt that the symptoms had slowly progressed.  

Motor examination showed normal tone and bulk.  There was no 
pronator drift.  There was left scapular winging, most 
prominent inferiorly.  It was present during forward flexion, 
but not during shoulder abduction.  It also was not present 
during rest.  Strength was otherwise 5/5.  Sensory 
examination showed decreased pin prick in the left medial 
forearm and fingers three four and five.  Fine finger 
movements were intact.  Deep tendon reflexes were 2/4.  The 
examiner noted that five previous EMGs showed somewhat 
conflicting results.  Repeated NCS and EMG in January 2000 
were normal.  The impressions were (1) left long thoracic 
neuropathy versus an upper left brachial plexopathy, most 
likely due to the service-related injury.  The major residual 
deficit is scapular winging.  A C5-6 radiculopathy unlikely 
given the normal cervical spine MRI and the lack of 
involvement of other muscles on EMG; and (2) The patient 
currently has no electrophysiologic evidence of a left ulnar 
neuropathy.  The last series of electrodiagnostic studies 
done in May 1995 also showed no evidence of a left ulnar 
neuropathy and therefore validate the January 2000 examiner's 
findings.  

The report of EMG/nerve conduction studies done by the VA in 
January 2000 reflects that the fingers were normal.  There 
was no electrophysiologic evidence of a left ulnar or median 
neuropathy (including carpal tunnel syndrome); a left 
cervical radiculopathy; or a left brachial plexopathy.  

The report of a joints examination performed by the VA in May 
2000 reflects that the veteran is right handed.  On 
examination of the left shoulder, there was no significant 
tenderness.  There was also no evidence of atrophy.  Forward 
elevation was to 170 degrees with normal being to 180 
degrees.  Abduction was to 70 degrees, with normal being to 
180 degrees.  External rotation and internal rotation were to 
90 degrees which was normal.  Strength at the left shoulder 
was 4+/5.  With repeated use, the veteran lost an additional 
10 degrees of motion in flexion and abduction.  On 
examination of the left wrist, the range of motion was 
normal.  Strength at the left wrist was 5/5.  On examination 
of the left hand, the grip strength was normal at 5/5.  
Actively, he was able to oppose his thumb to all other 
fingers except the little finger where he lacked one 
centimeter, but that could be done passively.  He could make 
a fist.  There was no evidence of atrophy.  The impression 
was (1) status post internal derangement of the left 
shoulder; and (2) status post carpal tunnel syndrome of the 
left wrist.  

The report of a VA examination report addendum dated in 
February 2001 shows that the examiner stated that examination 
of the left shoulder showed that pain was noted with the 
terminal 10 degrees of motion in all directions.  It was 
further stated that examination of the left wrist showed that 
there was no pain with motion.  With repeated use of the left 
wrist, there was no change in the range of motion which 
remained normal.  Examination of the scars showed that there 
was no functional impairment.  

In reviewing the appropriate initial rating, the Board notes 
that the 20 percent rating for brachial plexus trauma with 
ulnar nerve neuropathy of the left arm was originally 
assigned under Diagnostic Code 8513 of the VA Schedule for 
Rating Disabilities (38 C.F.R. Part 4), the code for 
paralysis of all radicular groups. 38 C.F.R. § 4.124(a), Code 
8513.  Under that Diagnostic Code, a 20 percent rating is 
warranted for mild incomplete paralysis of all radicular 
groups of the minor extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis, and a 60 percent 
rating is warranted for severe incomplete paralysis.  An 80 
percent rating may be assigned is there is complete paralysis 
of all radicular groups of the minor extremity.  

The RO later revised the rating to be under Diagnostic Code 
8519, which addresses the long thoracic nerve.  Incomplete 
paralysis of the long thoracic nerve of the upper extremity 
is rated 0 percent when mild, 10 percent when moderate, and 
20 percent when severe. 38 C.F.R. § 4.124a; Diagnostic Code 
8519. A 30 percent rating is warranted for complete paralysis 
of this nerve of the major upper extremity, with inability to 
raise the arm above shoulder level and winged scapula 
deformity.  For the minor extremity, complete paralysis 
warrants only a 20 percent rating.  Id. This neurologic 
rating is not to be combined with lost motion above shoulder 
level. Id. at Note.  The Board notes that because the 
affected extremity is the veteran's minor extremity, the 
current 20 percent rating is the maximum rating which the 
veteran may receive under that diagnostic code.

To satisfy the order of the Court, the Board is obliged to 
determine whether other codes may also apply.  It is well 
established that a claim for increase must be considered 
under all codes under which a rating is potentially 
assignable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
This rule is also applicable to ratings assigned by analogy. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also 38 
C.F.R. § 4.20. ("When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected but the 
anatomical location and symptomatology are closely 
analogous.")  The basis for a decision to rate a disability 
under one particular code and not the other must be 
articulated. Lendenmann, Id.

In this case, a determination must be made as to whether a 
rating higher than a 20 percent disability may be made under 
Diagnostic Code 8513 (the code used for rating when there is 
involvement of all three radicular groups), or whether it 
would be appropriate to rate under separate codes pertaining 
to neurological disabilities involving an upper extremity, 
i.e., the upper radicular group (Code 8510), the middle 
radicular group (Code 8511), and the lower radicular group 
(Code 8512).

Under the criteria of DC 8510, mild incomplete paralysis of 
the upper radicular nerve group (the 5th and 6th cervicals) 
of the minor upper extremity warrants a 20 percent rating.  
The 30 and 40 percent ratings require moderate and severe 
incomplete paralysis, respectively.  A 60 percent rating 
requires complete paralysis with all shoulder and elbow 
movements lost or severely affected, but with hand and wrist 
movements not affected.

Under the criteria of DC 8511, mild incomplete paralysis of 
the middle radicular nerve group of the minor upper extremity 
warrants a 20 percent rating.  The 30 and 40 percent ratings 
require moderate and severe incomplete paralysis, 
respectively.  A 60 percent rating requires complete 
paralysis with adduction, abduction and rotation of the arm, 
flexion of elbow, and extension of wrist lost or severely 
affected.

Under the criteria of DC 8512, mild incomplete paralysis of 
the lower radicular nerve group of the minor upper extremity 
warrants a 20 percent rating.  The 30 and 40 percent ratings 
require moderate and severe incomplete paralysis, 
respectively.  A 60 percent rating requires complete 
paralysis with all intrinsic muscles of the hand and some or 
all of flexors of wrist and fingers be paralyzed with 
substantial loss of use of the hand.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8513 a 20 percent 
disability rating is warranted for mild incomplete paralysis 
of all radicular groups involving either upper extremity.  
The code provides a 30 percent rating for moderate incomplete 
paralysis involving the non-dominant upper extremity and a 40 
percent rating for moderate incomplete paralysis involving 
the dominant upper extremity.  A 60 percent rating (non- 
dominant) and a 70 percent rating (dominant) requires severe 
incomplete paralysis.  An 80 percent rating (non-dominant) 
and a 90 percent rating (dominant) requires complete 
paralysis.

After reviewing the evidence of record in light of these 
criteria, the Board concludes that the veteran could not 
obtain a higher rating by rating the disorder under 8513 or 
separately under these separate diagnostic codes (8510-8512).  
The Board notes that the report of a VA neurology examination 
conducted in December 1999 reflects that the examiner 
concluded that a C5-6 radiculopathy was unlikely.  Therefore, 
the examiner essentially ruled out a rating under 8510.  The 
findings on the examination were essentially normal, with the 
exception being that there was decreased pinprick in the left 
medial forearm and fingers three, four, and five.  Fine 
finger movements were intact.  Motor examination showed 
normal tone and bulk.  There was left scapular winging 
present during forward flexion, but not present at rest.  
Strength was otherwise 5/5.  In addition, the Board notes 
that EMG testing done by the VA in January 2000 was 
interpreted as showing normal studies.  It was noted that 
there was no electrophysiologic evidence of a left ulnar or 
median neuropathy; a left cervical radiculopathy, or a left 
brachial plexopathy.  The Board concludes that this 
examination report was the most probative evaluation which is 
of record.  In the absence of significant findings of 
neurological deficit in the left upper extremity, the Board 
concludes that ratings under Diagnostic Codes 8510 through 
8513 are not warranted.  

With respect to the representative's argument that the 
disorder would be rated by analogy under DC 5301, the Board 
finds that such a rating is not warranted.  In this regard, 
the Board notes that Diagnostic Code 5301 is found under 
38 C.F.R. § 4.73 which is the portion of the rating code 
applicable to muscle injuries.  This disability in the 
present case, however, in primarily a nerve injury rather 
than a muscle injury.  Therefore, the disorder is most 
appropriately rated under the currently assigned diagnostic 
code 8519 which is located in 38 C.F.R. § 4.124a which 
provides a schedule of ratings for neurological conditions 
including diseases of peripheral nerves.  Moreover, the Board 
notes that the facts of this case do not support rating the 
disorder as a muscle injury.  The report of an examination 
conducted by the VA in May 2000 reflects that the left 
shoulder had "no evidence of atrophy."  Accordingly, the 
Board concludes that the criteria for an evaluation in excess 
of 20 percent for post-traumatic left long thoracic 
neuropathy have not been met.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

II.  Entitlement To An Initial Disability Evaluation In 
Excess Of 20 Percent
 For Internal Derangement Of The Left Shoulder.

The RO has rated the veteran's left shoulder disorder under 
Diagnostic Code 5201, which provides that a 20 percent rating 
may be granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  The Board notes that the 
VA examination reports reflect that the veteran is right 
handed, so his left arm is his "minor" extremity.

The Joint Motion requires, with respect to the veteran's left 
shoulder, that the Board consider and discuss the 
applicability of 38 C.F.R. § 4.40, functional loss due to 
pain, and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  
Consideration of these factors when determining the severity 
of this disability is also required by the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

The evidence pertaining to the left shoulder is summarized 
above along with the evidence pertaining to the left thoracic 
nerve disorder.  After reviewing all of the evidence of 
record, the Board finds that the evidence weighs against the 
claim for a higher rating for the left shoulder disorder.  
The VA examination reports reflect that the veteran's range 
of motion is to approximately the shoulder level (where pain 
begins) or higher.  The report of a VA examination conducted 
in June 1992 shows both flexion and abduction of the left 
shoulder to 180 degrees.  The report of a VA joints 
examination dated in November 1994 shows that the veteran had 
motion in the left shoulder with forward flexion to 90 
degrees, and to 110 with pain.  Abduction was to 90 degrees, 
and to 120 degrees with pain.  On the VA examination in May 
2000 the left shoulder exhibited forward flexion to 170 
degrees (compared to a normal range of 180 degrees), and 
abduction to 70 degrees (compared to normal range of 180 
degrees.  It was noted that with repeated use there would be 
only 10 degrees of additional lost motion.  Other examination 
reports and treatment records contain similar information.  
The examination reports showed complaints of pain, but do not 
demonstrate additional limitation of motion sufficient to 
justify a higher rating.  For example, the general medical 
examination addendum dated in February 2001 reflects that the 
veteran only had pain noted on the terminal 10 degrees of 
shoulder motion in all directions.  To warrant a 30 percent 
rating for the minor shoulder, the rating criteria 
contemplate that the motion of the arm would be limited to 
within 25 degrees of the side.  None of the evidence reflects 
limitation of motion of such severity, even taking into 
account additional limitation due to pain and other factors.  
The Board notes that the representative argues that pursuant 
to Mariano v. Principi, 17 Vet. App. 305 (2003), additional 
development is warranted.  However, the Board finds that the 
development is currently adequate.  The Board has interpreted 
the regulation in the manner most favorable to the veteran.  
That is, the Board has considered whether there is any plane 
of motion in which the veteran is limited to only 25 degrees 
of motion from his side.  However, the evidence does not 
demonstrate the he is limited to that degree in either 
flexion or abduction.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 20 percent 
for the left shoulder are not met.  Also, the disorder does 
not appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  

III.  Entitlement To An Initial Disability Evaluation In 
Excess of 10 Percent
 For Residuals Of Post-Traumatic Synovitis With Carpal Tunnel
 Syndrome Of The Left Wrist.

Paralysis of the median nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  A 10 percent rating is 
warranted if there is mild incomplete paralysis of the median 
nerve of the major or minor extremity.  A 20 percent rating 
is warranted if there is moderate incomplete paralysis of the 
minor extremity.  A 40 percent rating is warranted if there 
is severe incomplete paralysis of the minor extremity.  A 60 
percent rating is warranted for complete paralysis of the 
median nerve of the minor extremity.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  

After considering all of the relevant evidence, the Board 
finds that the residuals of post-traumatic synovitis with 
carpal tunnel syndrome of the left wrist have not resulted in 
more than mild incomplete paralysis of the median nerve.  In 
this regard, the Board notes that the report of EMG testing 
conducted in May 1993 was interpreted as showing only mild 
carpal tunnel syndrome.  The Board further notes that the 
examination report of May 2000 reflected impairment of the 
wrist and hand which caused only minimal impairment of the 
use of the hand.  On examination, the grip strength was 
normal at 5/5.  Actively, he was able to oppose his thumb to 
all of the other fingers except the little finger, and that 
could be done passively.  He could make a fist, and there was 
no evidence of atrophy.  The Board notes that although the 
veteran reported subjective complaints, there was no evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like, as would be 
expected in a little used part of the musculoskeletal system.  
See 38 C.F.R. § 4.40.   In addition, the report of EMG 
testing conducted by the VA in January 2000 shows that the 
studies were normal, and that there was no electrophysiologic 
evidence of a left ulnar or median neuropathy including 
carpal tunnel syndrome.  The Board concludes, therefore, that 
the criteria for a disability rating higher than 10 percent 
for residuals of post-traumatic synovitis with carpal tunnel 
syndrome of the left wrist are not met.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  

The Board has considered the representative's argument that a 
separate compensable rating should be assigned for limitation 
of motion of the wrist.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, a 10 percent rating is warranted for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees, or where palmar flexion is limited in line with the 
forearm.  Under Diagnostic Code 5214, if there is ankylosis 
of the wrist which is favorable in 20 to 30 degrees of 
dorsiflexion, a 30 percent rating may be assigned if the 
major extremity is affected, and a 20 percent rating may be 
assigned if the minor extremity is affected.  As noted above, 
the veteran is right handed, so his left arm is the minor 
extremity.  

Although the veteran has complained of pain that affects his 
wrist function, the medical evidence reflects that the 
disorder does not result in limitation of motion.  For 
example, the VA general medical examination addendum dated in 
February 2001 reflects that the left wrist had no pain on 
motion, and that with repeated use of the left wrist there 
was no change in the range of motion which remained normal.  
Additionally, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis.  Consequently, a 
separate compensable rating for limitation of motion is not 
warranted for the veteran's service-connected left wrist 
disability under either Diagnostic Code 5214 or 5215.  


ORDER

1.  An initial disability evaluation in excess of 20 percent 
for post-traumatic left long thoracic neuropathy (formerly 
rated as brachial plexus trauma with ulnar neuropathy) is 
denied.

2.  An initial disability evaluation in excess of 20 percent 
for internal derangement of the left shoulder is denied.

3.  An initial disability evaluation in excess of 10 percent 
for residuals of post-traumatic synovitis with carpal tunnel 
syndrome of the left wrist is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


